SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q/A Quarterly Report under Section 13 or 15 (d) of Securities Exchange Act of 1934 For Period ended March 31, 2010 Commission File Number 0-32201 BIO-MATRIX SCIENTIFIC GROUP, INC. (Exact name of registrant as specified in its charter) DELAWARE 33-0824714 (State of Incorporation) (I.R.S. Employer Identification No.) 8885 Rehco Road, San Diego, California (Address of Principal Executive Offices) (Zip Code) (619) 398-3517 (Registrant's telephone number, including area code) Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934)(check one): Yes []No [X] There were 69,202,111 shares of Common Stock outstanding as of March 31, 2010. Pursuant to this Form 10-Q/A, the registrant amends "Item 6. Exhibits” and Exhibits 31.1, 31.2, 32.1, and 32.2 for theQuarterly Report on Form 10-Q for the quarterly period ended March 31, 2010 Item 6. EXHIBITS Certification of Chief Executive Officer Certification of Acting Chief Financial Officer Certification of Chief Executive Officer under Section 906 of the Sarbanes-Oxley Act of 2002 dated. Certification of Acting Chief Financial Officer under Section 906 of the Sarbanes-Oxley Act of 2002 dated. 2 SIGNATURES In accordance with the requirements of the Exchange Act, the Company caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Bio- Matrix Scientific Group, Inc. a Delaware corporation By: /s/ David R. Koos David R. Koos Chief Executive Officer Date: July 12, 2010 3
